Acknowledgments
1. 	Applicant’s amendment, filed on 6/27/2022 is acknowledged.  Accordingly claims 1-13 remain pending.
2.	This paper is assigned paper No. 20220812, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
4.	Applicant’s response, filed on 6/27/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claims obviates the 35 USC 112(a) rejection set forth in the prior office action.


Examiner’s Response to Argument #2:
Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #3:
Applicant contends that the amended claims obviates the 35 USC 112(b) rejection set forth in the prior office action.
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claims obviates the 35 USC 112(b) rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #4:
Applicant contends that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action.
Examiner’s Response to Argument #4:
Applicant’s argument that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Allowable Subject Matter
5.	Claim(s) 1-13 are allowed, subject to the Examiner’s amendment described below.


Examiner's Amendment
6.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this Examiner’s amendment was given in a telephonic interview with Kyoko Makino (USPTO Registration No. 72,200) on or about 8/24/2022.
8.	 The Application has been amended one (1) time as follows:

1. (Currently Amended) A resource management server comprising:
a controller;
a communicator; 
a storage, 
a non-transitory memory containing instructions when executed by the controller causes the controller to perform the steps of:

acquiring, by the controller, resource information about a resource to be activated;
storing, by the storage, the acquired resource information;
acquiring, by the controller, the stored ;
wherein the acquired stored resource is to be activated;
receiving, by the communicator, the resource to be activated;
wherein the resource has also ;
requesting, by the communicator, a set of license information corresponding to the resource to be activated from a license management server other than the resource management server;
determining, by the controller, that the set of license information corresponding to the resource to be activated from a license management server has been acquired;
based on a determination, by the controller, that the set of a plurality of sets of license information has been acquired, extracting, one license information from the plurality of sets of license information based on a priority of an attribute of the plurality of sets of license information; and
allocating, by the controller, the extracted license information to the stored resource information






2. (Previously Presented) The resource management server according to claim 1, wherein
the attribute is a license purchase date, and
the priority is an earliest date.

3. (Previously Presented) The resource management server according to claim 1, wherein
the attribute is a license expiration date, and
the priority is a longest period.

4. (Previously Presented) The resource management server according to claim 1, wherein
the attribute is a number of available devices of the license, and
the priority is a largest number.

5. (Previously Presented) The resource management server according to claim 1, wherein
the resource information includes device information of a device relating to the resource,
the attribute is a degree of matching between the device relating to the resource and an available device, and
the priority is a largest degree.

6. (Previously Presented) The resource management server according to claim 1, wherein
the attribute is a maximum number of participants of the license, and
the priority is a largest number.

7. (Previously Presented) The resource management server according to claim 1, wherein
the resource information includes information about a maximum capacity,
the attribute is a maximum number of participants within the maximum capacity, the maximum number of participants being less than or equal to the maximum capacity, and
the priority is a largest number.

8. (Previously Presented) The resource management server according to claim 1, wherein
the resource information includes resource usage record information,
the attribute is fee information relating to either a fixed rate structure or a variable rate structure, and
the priority is a fixed rate structure if the usage record of the resource is greater than or equal to a predetermined value, and is a variable rate structure if the usage record of the resource is less than the predetermined value.

9. (Original) The resource management server according to claim 1, wherein
the controller allocates, from all of the acquired licenses including licenses that have already been allocated, a license to the resource to be activated based on the plurality of sets of license information.

10. (Original) The resource management server according to claim 1, wherein
the controller: 
performs control to display the resource information acquired; and
activates displayed resources, starting from a top displayed resource, based on the license information.

11. (Original) The resource management server according to claim 1, wherein
the resource includes a conference room.

12. (Currently Amended) A control method for a resource management server including a controller, a communicator, and a non-transitory storage that stores resource information, the control method comprising:





acquiring, by the controller, resource information about a resource to be activated;
storing, by the storage, the acquired resource information;
acquiring, by the controller, the stored resource information;
wherein the acquired stored resource is to be activated;
receiving, by the communicator, the resource to be activated;
wherein the resource has also been selected by a user;
requesting, by the communicator, a set of license information corresponding to the resource to be activated from a license management server other than the resource management server;
determining, by the controller, that the set of license information corresponding to the resource to be activated from a license management server has been acquired;
based on a determination, by the controller, that the set of a plurality of sets of license information has been acquired, extracting, one license information from the plurality of sets of license information based on a priority of an attribute of the plurality of sets of license information; and
allocating, by the controller, the extracted license information to the stored resource information.

13. (Previously Presented) A non-transitory storage medium storing a program that is readable by a computer of a resource management server including a controller, a communicator, and a storage that stores resource information, 






acquiring, by the controller, resource information about a resource to be activated;
storing, by the storage, the acquired resource information;
acquiring, by the controller, the stored resource information;
wherein the acquired stored resource is to be activated;
receiving, by the communicator, the resource to be activated;
wherein the resource has also been selected by a user;
requesting, by the communicator, a set of license information corresponding to the resource to be activated from a license management server other than the resource management server;
determining, by the controller, that the set of license information corresponding to the resource to be activated from a license management server has been acquired;
based on a determination, by the controller, that the set of a plurality of sets of license information has been acquired, extracting, one license information from the plurality of sets of license information based on a priority of an attribute of the plurality of sets of license information; and
allocating, by the controller, the extracted license information to the stored resource information.


Reasons for Allowance
9.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2012/0079601 to Gava) which discloses a portable license for licensed content is obtained by a user along with a regular license in a local network, such as a home network or other private network. The portable license may be stored in a license server on a portable device, such as a smart phone or a tablet, which functions as a portable license server. The user may take the portable device to another location where it joins another local network. A device in the second network, which does not have a license to play the licensed content, may use the portable license on the portable device to execute the content, enabling the user to enjoy it in multiple environments. The device (e.g., a TV) in the second network may continue to play the content as long as the portable license or another valid license is present in the network.  Another prior art of record (US publication No. 2007/0162977 to Kuo et al.,) which discloses a system for processing DRM-enabled files includes a playback device and a software module. The software module includes a license-downloading module, a license-transforming module, a decryption module and an encryption module. The license-downloading module is configured to download a first license from a license server to a computer. The license-transforming module is configured to convert the first license to a second license. The decryption module is configured to decrypt a first DRM-enabled file of the computer into a raw file with a first decryption key. The encryption module is configured to encrypt the raw file into a second DRM-enabled file with a second encryption key. The playback device is configured to decrypt the second DRM-enabled file with the second license. The method of the system is also provided.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 12 and 13, specifically the combination of steps of: acquiring, by the controller, resource information about a resource to be activated; storing, by the storage, the acquired resource information; acquiring, by the controller, the stored resource information; wherein the acquired stored resource is to be activated;
receiving, by the communicator, the resource to be activated, as recited in claims 1, 12 and 13.  Moreover, the missing claimed elements from Gava and Kuo are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Gava/Kuo disclosures because it is not common to:
acquiring, by the controller, resource information about a resource to be activated; storing, by the storage, the acquired resource information; acquiring, by the controller, the stored resource information; wherein the acquired stored resource is to be activated;
receiving, by the communicator, the resource to be activated.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-11 are also allowable for the same reason(s) described above.

10.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        Friday, August 12, 2022